Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 41, 45-47, 49 and 55-58 have been amended, claims 44 and 60 canceled and claims 61-63 added as requested in the amendment filed on December 22, 2020. Following the amendment, claims 41-43, 45-59 and 61-63 are pending in the instant application.
2.	Claims 43, 48, 53 and 54 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 07, 2020.
3.	Claims 41, 42, 45-52, 55-59 and 61-63 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on December 22, 2020 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

6.	New claims 61 and 62 are rejected on the basis that they contain an improper Markush grouping of alternatives for reasons of record as applied to claims 41, 55 and 56 in section 4 of Paper mailed on July 27, 2020. The Markush grouping of the factors recited within the claims is improper because the alternatives defined by the Markush grouping do not share .	
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 49, as amended, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 49 is directed to stratifying a patient as having a high, medium or low risk of brain injury, however, provides no active steps to support the process. Therefore, the claim is either indefinite or is a duplicate claim of claim 41 because there appears to be no difference in the steps of the method or its outcome, such as an increased level of NSE and a decreased level of SNCB stand for high, medium or low risk (or for the risk in general) of brain injury. Clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 41, 42, 45-52, 55-59, as amended, and new claims 61-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 16 of Paper mailed on July 27, 2020.  
At pp. 9-10 of the Response, Applicant traverse the rejection on the premises that independent claim 41 has been amended to add a treatment step to satisfy the analysis of the patent eligibility under prong 2A/2. Specifically, Applicant submits that, “[T]he inclusion of these steps integrate the alleged judicial exception with the practical application of administering treatment. Therefore, when claim 41 is considered as whole, there is no question that the claim is directed to patent-eligible subject matter. Likewise, claims 42, 45-47, 49-52, and 55-57, which are dependent of claim 41, are also directed to patent-eligible subject matter”. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
As fully explained earlier, present claims encompass changes in the levels of NSE and SNCB during pathology of brain injury, the process that is governed by a law of nature, and thus is a judicial exception. Furthermore, claims 50-51 specifically recite algorithms, abstract ideas and mental steps, also a judicial exception. (Step 2A/1: Yes). Applicant argues that the claims have been amended to satisfy prong two of Step 2A, which requires identifying whether there are additional elements recited in the claim beyond the judicial exception(s) and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration in to a practical application” requires an additional element or Mayo, wherein the claims recited method of administering drugs to a patient and measuring the levels of certain metabolites in the blood, wherein the level of metabolites indicates whether to adjust the dosage. The Supreme Court held that the claims recited a natural law and did not “include any “additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself.” Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 77, 101 USPQ2d 1961 (2012). Secondly, it is noticed that amendment of claim 41 is supported only by the original claim 6; however, the text of the disclosure is silent on any treatment protocols, regimes, or suitable drugs. Since the inventive concept of treating the patient after the diagnosis is not described, then the newly presented step of treatment is interpreted as a general directive given to a patient by a skilled practitioner, which is not an integration into a practical application. (Step 2A/2: No).	
Thus for reasons fully explained earlier and reasons above, the rejection is maintained. 
	
	
	Conclusion
	9.	No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        

February 4, 2021